Citation Nr: 0905987	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-38 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-psychotic organic 
brain syndrome with brain trauma, manifested by headaches, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a clam for a rating in 
excess of 30 percent for organic brain syndrome manifested by 
headaches.  A November 1977 rating decision had initially 
granted service connection for organic brain syndrome 
manifested by headaches and anxiety.         


FINDING OF FACT
 
The veteran's in-service head injury has resulted in 
headaches, cognitive impairment, anxiety and difficulty 
sleeping.  


CONCLUSIONS OF LAW

1.  The current 30 percent disability rating is warranted for 
headaches due to brain trauma, but a higher rating is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008). 

2.  A separate 30 percent disability rating is assigned for 
cognitive impairment and anxiety due to brain trauma, but a 
higher rating is not warranted.  38 U.S.C.A.         § 1155 
(West 2002); 38 C.F.R. §§ 4.124a, 4.130 Diagnostic Code 8100, 
9304 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability;   (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence must 
show a worsening or increase in severity of the disability 
and the effect that worsening has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO sent similar correspondence in September 
2002 and May 2005.  

In regards to assigning a disability rating, an August 2008 
letter informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.

The August 2008 correspondence fulfilled the RO's duties 
under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
letter explained that, in increased disability rating claims, 
the evidence must demonstrate a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's daily life.  The RO listed types of evidence 
relevant to establishing entitlement to increased 
compensation.  The RO also included the general rating 
formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9304. 

Although notice with respect to the impact of the disability 
on the veteran's daily life was not provided until after the 
initial adjudication of the claim, the RO readjudicated the 
claim and issued a supplemental statement of the case in 
October 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records, service medical records, and 
private records from Florida Neurology Group.  The veteran 
underwent VA examinations in May 2002 and April 2008, reports 
of which are contained in the claims file.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Factual Background

During service, the veteran incurred a head injury in a motor 
vehicle accident.  The initial post-service neurological 
examination in September 1977 resulted in diagnosis of non 
organic brain syndrome with brain trauma, manifested by 
headaches and anxiety.  This is the exact nature of the 
disability for which service connection was granted in a 
November 1977 rating decision.  

However, for reasons unknown, subsequent rating decisions 
dropped the "anxiety" portion of the veteran's service-
connected disability.  That may, perhaps, have been the 
result of a 1981 VA examination which resulted in diagnosis 
of non-psychotic organic brain syndrome with brain trauma 
manifested by headaches.  The fact remains, though, that even 
at that same 1981 VA examination, the veteran complained of 
feeling "jittery" and becoming easily upset.  He was tense 
during the examination. 

The veteran did not file a VA claim for compensation again 
until 2000.  On the March 2001 examination, the veteran 
appeared anxious.  The most recent VA neurological disorders 
examination, dated in April 2008, also showed that the 
veteran appeared tense and anxious.  

The veteran's long history of headache complaints is as 
follows.  Treatment records from the VA medical center (VAMC) 
in Bay Pines, Florida dating between April 2001 and March 
2002 showed numerous complaints of headaches.  In a January 
2002 entry, the veteran indicated that the headaches were 
more frequent in recent years, with pain sometimes reaching 
nine on a ten-point scale.  

The veteran sought treatment in February 2002 after a severe 
headache caused the area around his left eye to swell.  In a 
report from the Naples Hospital emergency room, Dr. V.R. 
diagnosed the veteran with transient paralysis of the left 
eye with diminished vision due to an atypical migraine.  The 
veteran reported experiencing five headaches per week at that 
time.  

 In a February  2002 entry from a VA neurology consultation, 
Dr. P.B. stated the veteran's symptoms were consistent with 
migraine.  A March 2002 electroencephalogram reading was 
abnormal, with mild generalized slowing.  However, there was 
no evidence of epileptiform activity.  

The record includes treatment notes from Dr. W.C. of Florida 
Neurology Group dated from March 2002 to June 2007.  These 
records showed the veteran sought treatment for headaches on 
at least nine occasions over the course of five years.  In a 
March 2002 report of an initial consultation, Dr. W.C. noted 
the veteran's blurred vision, depressive symptoms, 
nervousness, excessive sleep and insomnia, and periods of 
sleep apnea.  The doctor believed the veteran to have 
classical migrainous syndrome with ice pick headaches.  

The veteran received a VA neurological disorders examination 
in May 2002.  In that report, Dr. L.G. diagnosed headaches as 
the result of the in-service head injury.  The doctor noted 
that the severity, duration, and frequency of the headaches 
did not seem to be worse than they had been in the past. 

Continued treatment at the VAMC in Bay Pines, Florida between 
May 2002 and September 2002 showed that the ice pick 
headaches were of the indomethacin responsive form.  In a 
September 2002 entry by Dr. C.P., the veteran reported having 
headaches three times per week.  

In September 2002, Dr. W.C. of the Florida Neurology Group 
indicated that the veteran would begin treatment with 
Topamax.  A treatment note from March 2003 showed that the 
Topamax caused severe stuttering, but the veteran chose to 
remain on the medication because of its efficacy in treating 
headaches.  In a June 2007 letter, Dr. W.C. stated that the 
headache treatment had been effective, but the veteran still 
experienced headaches.  The Topamax limited his ability to 
interact in social situations and to hold down higher-paying 
jobs.  Dr. W.C. stated the veteran had occupational and 
social impairment with reduced reliability and productivity 
due to hysteria type speech with poor understanding.  

A December 2005 VAMC treatment note indicated the veteran was 
experiencing three to seven headaches per month, with two or 
three headaches severe enough to cause him to lie down in 
bed.  The veteran reported that this was an improvement due 
to treatment with Topamax.  A May 2006 treatment note shows 
that the veteran's headaches had improved since taking 
Topamax; he experienced three to five headaches per month at 
that time.    

The veteran's employer has tried to accommodate him, as 
evidenced by an April 2007 letter.  Accommodations included 
rearranging work schedules, installing separate climate and 
lighting controls for the veteran's office, limiting customer 
relations due to stuttering and leaving notes for tasks due 
to memory problems.

The veteran received a neurological disorders examination in 
April 2008, and Dr. J.N. diagnosed him with organic brain 
syndrome with headaches and memory impairment.  With respect 
to his occupation, Dr. J.N. reported the veteran's employer 
worked with him to make the job work; however, his employer 
was increasingly concerned over his progressive memory 
impairment.  With respect to daily activities, Dr. J.N. 
reported the veteran did housework, shopping, drove his car 
and functioned independently with respect to daily life.  
However, he avoided socializing because of his disability.  

A VA mental disorders examination report by Dr. W.M., dated 
in April 2008,  showed the veteran reported memory problems 
for at least the past three years that consisted of 
forgetfulness, difficulty with visual spatial orientation and 
difficulty maintaining his attention and focus at work.  Dr. 
W.M. determined the effect of this was moderate occupational 
impairment due to a mild cognitive impairment, more likely 
than not due to traumatic brain injury and resulting organic 
brain syndrome.  The veteran received a global assessment of 
functioning (GAF) score of 60.  A GAF score between 51 and 60 
indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
The doctor suggested the possibility that the veteran's 
medications could be contributing to his memory loss but 
concluded the medications were an exacerbating factor, not 
the sole cause of his cognitive impairment. 

A June 2008 VAMC treatment note showed the veteran 
experienced a couple of migraines per month on his Topamax 
regimen and continued experiencing severe stuttering because 
of this medication.  In a treatment note dated in September 
2008, Dr. C.P. reviewed magnetic resonance imaging (MRI) 
results conducted because of the veteran's worsening memory.  
The veteran told the examiner that he was having more 
difficulty writing checks to pay his bills.  Results of the 
MRI were normal, but C.P. stated that in-service head trauma 
caused the veteran's memory to worsen to the point that it 
was difficult for him to function at work.      
  
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  However, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and the demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). 

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule 
that addresses neurological conditions and convulsive 
disorders.  The effect of this action is to provide detailed 
and updated criteria for evaluating residuals of traumatic 
brain injury (TBI).  These amendments revise 38 C.F.R. § 
4.124a, Diagnostic Code 8045 and are effective October 23, 
2008.  The amendment applies to all applications for benefits 
received by VA on or after October 23, 2008.  Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) 
(to be codified at 38 C.F.R. pt. 4).  Here, the veteran's 
claim was received in February 2002, and the old criteria 
apply.


The veteran is currently in receipt of a 30 percent rating 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8045-9304, for brain disease due to trauma, rated based on 
entirely subjective complaints (i.e., complaints such as 
headache, dizziness, and insomnia).  Under the provisions of 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  

At the time of the original 1977 rating decision, Diagnostic 
Code 9304 was titled "non-psychotic organic brain syndrome 
with brain trauma," which was the veteran's diagnosis.  See 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1976).  As explained 
above, the current Diagnostic Code 8045 limits ratings to 10 
percent unless there is a finding of multi-infarct dementia.  
The Board realizes the veteran does not have dementia, but he 
has other symptoms not adequately encompassed by Diagnostic 
Code 8045.  The severity and history of his illness warrants 
assignment of a different diagnostic code.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  As such, the Board is 
changing the Diagnostic Code from 8045-9304 to 8100-9304.  
See 38 C.F.R. §§ 4.124a, 4.130 Diagnostic Code 8100-9304 
(2008).  

There is no prejudice to the veteran in the Board's decision 
to change the diagnostic code for the following reasons.  
First, the RO clearly recognized that Diagnostic Code 8100 
was appropriate in the October 2002 rating decision because 
the increase from 10 to 30 percent was based on the criteria 
contained within Diagnostic Code 8100, as shown in the RO's 
reasons for its decision.  The veteran was provided notice of 
the rating criteria under Diagnostic Codes 8045, 8100, and 
9304 in the August 2004 statement of the case.  Also, during 
the pendency of the appeal, the RO considered whether a 
higher rating was warranted under Diagnostic Code 8100 or 
9304, as shown by the April 2007 supplemental statement of 
the case.  The fact that the RO did not consider separate 
ratings under both codes does not prevent the Board from 
doing so, because such action results in a higher rating for 
the veteran's disability. 
   
Diagnostic Code 8100 provides that a veteran will be rated as 
30 percent disabled when he has characteristic prostrating 
attacks averaging once a month over the last several months.  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating. 

Dementia due to head trauma is evaluated under a General 
Rating Formula for Mental Disorders, which takes into account 
the objective signs and manifestations of a psychiatric 
disorder for rating purposes.  The enumerated symptoms, 
however, are not intended to be exclusive in determining the 
parameters of the applicable rating scheme.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 
 
In pertinent part, a 10 percent rating is prescribed for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or for symptoms controlled by continuous medication.  
38 C.F.R. 4.130, Diagnostic Code 9304 (2008).  

A 30 percent evaluation is appropriate when there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9304.

A 50 percent rating will be awarded when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

Analysis 
 
As noted above, the veteran was assigned a 30 percent rating 
for headaches due to brain trauma in the October 2002 rating 
decision, based on the criteria for Diagnostic Code 8100.  
The Board will continue the 30 percent disability rating 
under the diagnostic code for migraine.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  A 30 percent evaluation is 
appropriate under Diagnostic Code 8100 because recent medical 
records showed the veteran experiences a couple of migraine 
headaches per month on his current regimen of Topamax.  See 
VAMC treatment note dated June 6, 2008.  A VAMC treatment 
note from December 2005 indicated the veteran experienced 
headaches severe enough to make him lie down in bed.  Thus, 
his headaches can be prostrating.  

A 50 percent evaluation is not warranted because the veteran 
does not experience very frequent, completely prostrating and 
prolonged attacks causing severe economic inadaptability.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The veteran 
has been able to maintain employment, largely due to special 
conditions provided by his employer, such as separate 
lighting and climate controls and reminders due to his short-
term memory issues.  Because of this, the veteran does not 
experience severe economic inadaptability.     

However, the Board finds that the veteran's organic brain 
syndrome is also manifested by cognitive impairment and 
anxiety, the symptoms of which are separate and distinct from 
his migraine symptoms.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  As previously stated, service connection 
was originally granted for brain trauma, manifested by 
headache and anxiety in a November 1977 rating decision.  The 
veteran's anxiety symptoms are still present; the Board will 
rate the veteran's anxiety under 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2008).

The above evidence shows clearly noted complaints of a 
history of anxiety, progressing memory loss and stuttering 
due to in-service head trauma and resulting treatment 
thereof.  In addition, the Board observes that the veteran 
was assigned a GAF score of 60.  Taking all evidence into 
consideration, the Board finds that the veteran's cognitive 
impairment and anxiety meet the criteria for a 30 percent 
disability rating for occupational and social impairment 
under 38 C.F.R. § 4.130, Diagnostic Code 9304.  The evidence 
shows that the veteran's Topamax-induced stuttering has 
caused him to avoid social situations.  His memory and 
comprehension problems affect his performance at work, though 
he is functional enough to remain employed.  Doctors have 
repeatedly noted anxiety symptoms upon examining the veteran.  
38 C.F.R. § 4.130, Diagnostic Code 9304.

A 50 percent rating is not warranted because the veteran does 
not demonstrate a flattened affect; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
38 C.F.R. § 4.130, Diagnostic Code 9304.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's disabilities have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).                                          
	



	(CONTINUED ON NEXT PAGE)

 
 					ORDER

The criteria for an evaluation in excess of 30 percent for 
headaches due to brain trauma have not been met, and that 
part of the appeal is denied.  

The criteria for a separate evaluation of 30 percent for 
cognitive impairment and anxiety due to brain trauma have 
been met, subject to the laws and regulations governing 
payment of monetary benefits.  




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


